 In the Matter of REEVESPULLEYCOMPANYandTRANSMISSIONWORKERS & MACHINISTS UNIONCase No. R-4060.Decided August 19, 194Jurisdiction:Speed-control device manufacturing industry.Investigation and Certification of Representative's:existence of question: re-fusal to accord petitioner recognition until certified by the Board,; electionnecessary.Unit Appropriate for Collective Bargaining:all tool makers, machinists, andspecialists, their apprentices and helpers, employed in specified departments,,excluding 'employees in the pattern-makers' department, supervisory and'clerical employees, confidential employees, time-study men, and persons havingthe right to hire or discharge employees ; stipulation as to.Mr. Edwin G. Crouch,of Columbus, Ind., for the Company.Mr. Donald P. Shinn,of Columbus, Ind.,' for the Independent.Mr. W. H. WinkeandMr. Lo'uis'C. Schwartz,of Indianapolis, Ind.,andMr. Edward Stuckey,of Columbus, Ind., for the I. A. M.Mr.'Louis Cokin,of counsel,to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended 'petition duly filed by, TransmissionWorkers 4- Machinists Union, herein called the Independent; alleg-ing, that a question affecting commerce had arisen concerning therepresentation of, employees of Reeves Pulley Company, Columbus,Indiana, !herein called the Company, the National Laboi RelationsBoard provided for an appropriate hearing upon due notice, beforeColumbus, Indiana, on July 21, 1942.The Company, the Independ-ent, and International Association of Machinists, Lodge 1466, hereincalled the I. A. M.; appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial. error and arehereby affirmed.43 N. L.R. B.., No. 61._ ^ 372 REEVESPULLEY COMPANY373.Upon theentirerecord in the case, the Board makes the following :FINDINGS OF FACTI.TIIE BUSINESSOF THE COMPANYReeves Pulley Company is an Indiana corporation with its prin-cipal place of business at Columbus, Indiana, where it is engaged'inthe manufacture, sale, and distribution of variable speed-control de-vices.During 1941-the Company purchased raw materials valued atabout $1,000,000, approximately 75 percent of which was shipped toit from outside Indiana.During the same period the Company soldproducts valued at about $3,000,000, approximately 90 percent ofwhich was shipped out of Indiana.The Company admits that it isengaged in commerce within the meaning of the, National LaborRelations Act.I-II.THEORGANIZATIONS INVOLVEDTransmission Workers & Machinists Union is an unaffiliated labororganization, admitting to membership employees of the Company.InternationalAssociation of Machinists, Lodge 1466, is a labororganization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 20, 1942, the Independent requested the Company to recog-nize it as the exclusive representative of certain of the Company'semployees.The Company refused this request until such time asthe Board determines the bargaining agent or agents of the Com-pany's employees.-On July 15, 1940, and July 16, 1941, the Company and the I. A. M.entered into exclusive contracts covering the employees involvedherein.On July 3, 1942, the Company and the I. A. M. entered intoan exclusive contract which provides that it shall remain in effectonly until such time as some other union is certified by the Board.None of the parties contends that any of these contracts constitutesa bar to a present determination of representatives.A statement of the Regional Director, introduced into evidenceduring the hearing, indicates that the Independent represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.''The Regional Director reported that the Independent presented an authorization peti-tion bearing the apparently genuine signatures of 119 persons whose names appear.on theCompany's pay roll of June 4, 1942. There are 212 persons on that pay roll. The I. A. M.did not introduce any evidence of membership but relies upon its contracts with the Com-pany as sufficient showing of its interest in this proceeding. 374DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of,the parties,' that alltool makers, machinists, and specialists, their apjVentices and helpers,of the Company employed in Departments A, B. C, D, E, F, G', M,and P under the pay-roll classification set forth in Appendix A,includingWilliam Ott, but excluding employees in the pattern-makers' department, supervisory and clerical employees, confidentialemployees, time-study men, and persons having the right to hireor discharge employees, constitute a unit appropriate for the pur-,poses of collective bargaining, within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an- election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding. the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.bDIRECTION- OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board-by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series, 2,as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the. purposes of collective bargaining with Reeves PulleyCompany, 'Columbus, Indiana, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eleventh Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 9, of said Rules and Regulations, among theemployees of the Company in the unit found appropriate in theSection IV, above, who were employed during the pay-roll period-' This is the same unit provided for in the contracts between the I A M. and the Com-pany and the same as that found by the Board to be appropimte in a prior proceedinginvolving the Company, 22 N L. R B. 768 '_ tiREEVES PULLEY COMPANY375immediately preceding the date of this Direction, including any suchemployees,who did not working during said pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the .United States; or 'ternporarily laid off, but excluding anywho have since quit or been discharged for cause, to, determinewhether'they desire to be represented by Transmission Workers &MachinistsUnion, or by International Association of Machinists,Lodge 1466, affiliated- with the American Federation of Labor, forthe purposes of, collective bargaining, or by neither.CHAIRMAN MILLis took no part in the consideration of the aboveDecision and Direction of Election. -APPENDIX ABench Hand and Drill Press* Operator.Assembler of Vari-Speed, Motor Pulleys.Machinist, operates Lathe.Assembler of Vari-Speed Motor Pulleys and painter.Machinist, operates Drill Press.Machinist, operates Lathe and Drill Press.Machinist, operates Drill Press, Milling Machine, and Lathe.Assembler of Vari-Speed Motor Pullers, and Inspector.Machinist, operates Milling Machine.Machinist, -operates Turret Lathe.-Machinist,' operates Grinder.Machinist, operates Turret Lathe,' also Drill Press.Machinist, operates Boring Mill.Machinist, operates Milling Machine and Boring Mill.Machinist, operates Milling Machine and Lathe.Machinist, operates Broach and Drill Press.Machinist, operates Lathe and Grinder.Machinist, operates Drill Press and Milling Machine.Machinist, operates Punch Press.Machinist, operates Gun Drill.Machinist, operates Cut-off Saw.Assembler of Motodrive Parts.Assembler of Motodrives.Tester of Motodrives.Assembler of Motodrive Reducers.Inspector of Motodrive Parts.Assembler of Motodrives and Spinning Frames.,Assembler of Transmissions and Key Fitter.Painter.Tester of Transmissions., 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDPainter; and Assembler of Transmission Parts.Key Fitter.-Assembler of Transmission Parts and Controls.Assembler of Transmissions.Assembler of Transmission Parts.Painter;' and Balances Transmission Discs.Tool' Grinder.'Inspector.Inspector of Transmission Parts.Inspector of Repair Parts.Tool Maker.T